Citation Nr: 0919908	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1944 to 
January 1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss as a 
result of his service.

2.  The Veteran does not have tinnitus as a result of his 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).    





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for bilateral hearing loss, and tinnitus.  He asserts that he 
was exposed to loud noise from small arms fire, grenades, and 
mines, as well as artillery fire, during combat.  He further 
asserts that his post-service employment involved duties with 
banks and financial services, and did not entail exposure to 
loud noise.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury. 38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

The Veteran's service records show that his awards include 
the Purple Heart with Oak Leaf Cluster, the Silver Star, the 
Bronze Star, and the Combat Infantryman Badge.  His 
separation qualification record shows that he was an officer 
of an infantry unit, and that he served in the European 
Theater for 14 months.  Accordingly, participation in combat 
is established, and the Veteran is entitled to the 
presumptions at 38 U.S.C.A. § 1154(b).  

Simply stated, the Board would not dispute the fact that the 
Veteran was exposed to loud noise during his highly honorable 
service in World War II.

The Veteran's service medical records do not show complaints 
of, treatment for, or a diagnosis of, either hearing loss, or 
tinnitus.  The Veteran's separation examination report, dated 
in November 1945, shows that his ears were clinically 
evaluated as normal, and that whispered voice test results 
were 15/15, bilaterally, providing evidence against this 
claim.

As for the post-service medical evidence, it consists of a VA 
and a non-VA medical reports, dated between 1947 and 2006.  
This evidence includes VA and non-VA reports dated in 1980, 
which show that the Veteran complained of episodic decreased 
hearing, and ringing in his ears, both associated with 
flying.  He was not afforded a formal diagnosis of either 
hearing loss, or tinnitus, at that time, nor does this 
evidence include audiometric test results which show that he 
had hearing loss as defined at 38 C.F.R. § 3.385.  An October 
1980 VA examination report further shows that, other than 
symptoms associated with flying, the Veteran denied tinnitus, 
and hearing loss many years after service.  On examination, 
hearing acuity was grossly normal, bilaterally.  There was no 
relevant diagnosis.  

The next relevant medical evidence is dated about 27 years 
later.  Specifically, VA progress notes, dated in 2007, 
include "problem lists" noting hearing loss.  These reports 
also indicate that the Veteran had been provided with hearing 
aids.  

A VA audiometric examination report, dated in October 2007, 
shows that the Veteran reported a history of hearing 
difficulty with an onset of 20 to 30 years (years after 
service).  He denied tinnitus, and occupational noise 
exposure.  Associated audiometric examination test results 
show that he has bilateral hearing loss, as defined at 
38 C.F.R. § 3.385.  The diagnosis was borderline normal to 
mild sloping to moderately-severe to severe sensorineural 
hearing loss, bilaterally.  The examiner noted that the onset 
of hearing loss came many years after separation from 
service, and that the Veteran's audiometric configuration was 
not considered characteristic of a noise exposure (acoustic 
trauma) etiology, that it is more suggestive of hearing loss 
due to the normal aging process (presbycusis), and that the 
Veteran was 87 years old.  

The examiner concluded that the Veteran's hearing loss was 
not the result of military service.  With regard to tinnitus, 
the examiner noted that the Veteran denied tinnitus.  

The Board has determined that the claims must be denied.  
With regard to the claim for tinnitus, the Board finds that 
the preponderance of the evidence shows that he does not have 
tinnitus.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(under 38 U.S.C.A. § 1110, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation).  In this regard, in 
1980, he complained of ringing in the ears associated with 
flying, however, he has never been afforded a diagnosis of 
tinnitus.  The October 2007 VA examination report shows that 
he denied having tinnitus, and that report did not result in 
a diagnosis of tinnitus.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

With regard to the claim for hearing loss,  the earliest 
evidence of hearing loss is dated in 2006.  This is 
approximately 60 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence to show that the Veteran has hearing loss that is 
related to his service.  Finally, there is no competent 
evidence to show that sensorineural hearing loss was 
manifested to a compensable degree within one year of 
separation from service. See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.   

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that 
bilateral hearing loss, and tinnitus, were caused by service 
many years ago.  In this case, when the Veteran's service 
treatment reports, and post-service medical records are 
considered (which indicate that the claimed conditions began 
years after service, and which do not contain competent 
evidence of a nexus between hearing loss, or tinnitus, and 
the Veteran's service), the Board finds that the medical 
evidence outweighs the Veteran's contentions that he has 
bilateral hearing loss, and tinnitus, that are related to his 
service.  In this regard, to the extent that the Veteran has 
asserted that he has the claimed conditions due to 
participation in combat, participation in combat is conceded.  
However, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirements of a diagnosis, and a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in September 2007.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded an 
examination and an opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


